Exhibit 10.17

CONSULTING AGREEMENT

DATED AS OF JULY 16, 2013

BY AND BETWEEN

INFINITY RESOURCES HOLDINGS CORP. (IRHC)

AND

JEFF FORTE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page No.  

1. Engagement

     1   

2. Part Time Occupation and Other Activities

     1   

3. Compensation and other Benefits During Term of Engagement

     1   

(a) Compensation

     1   

(b) Fringe Benefits

     2   

(c) Vacation

     2   

(d) Reimbursement for Business Expenses

     2   

4. Term of Engagement

     2   

(a) Engagement Term

     2   

(b) Termination Under Certain Circumstances

     2   

(c) Result of Termination

     3   

5. Competition and Confidential Information

     3   

(a) Interests to be Protected

     3   

(b) Non-Competition

     3   

(c) Non-Solicitation of Employees

     4   

(d) Non-Solicitation of Customers

     4   

(e) Non-Disclosure of Confidential Information

     5   

(f) Return of Books, Records, Papers, and Equipment

     5   

(g) Assignment of Product

     6   

(h) Equitable Relief

     6   

(i) Restrictions Separable

     6   

6. Miscellaneous

     7   

(a) Notices

     7   

(b) Indulgences; Waivers

     8   

(c) Controlling Law

     8   

(d) Notification of New Employer

     8   

(e) Binding Nature of Agreement

     8   

(f) Execution in Counterpart

     9   

(g) Provisions Separable

     9   

(h) Entire Agreement

     9   

(i) Paragraph Headings

     9   

(j) Gender

     9   

(k) Number of Days

     9   

7. Successors and Assigns

     10   



--------------------------------------------------------------------------------

CONSULTING AGREEMENT

CONSULTING AGREEMENT (this “Agreement”), dated as of July 16, 2013, by and
between INFINITY RESOURCES HOLDINGS CORP. (IRHC), a Nevada corporation
(“Employer”), and JEFF FORTE (“Consultant”).

WHEREAS, pursuant to a separate agreement, Employer has acquired Consultant’s
interest in Quest Resource Management Group LLC (“Quest”), for which Consultant
had been the working; and

WHEREAS, Employer desires Consultant to provide services to Employer as Special
Projects Consultant, and Consultant desires to do so, upon the terms and
conditions contained herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:

1. Engagement.

Employer hereby engages, and Consultant hereby accepts engagement, as a
part-time employee of Employer and of such affiliates of Employer as Employer
shall designate and in such other capacities and for such other duties and
services as shall from time to time be mutually agreed upon by Employer and
Consultant. Consultant shall report to the Chief Executive Officer of Employer.

2. Part Time Occupation and Other Activities.

Consultant shall devote Consultant’s business time, attention, and efforts to
the performance of Consultant’s duties under this Agreement for no fewer than
twenty (20) hours of work per month; shall serve Employer faithfully and
diligently; and shall not engage in any other employment or other business
activities that would result in a conflict of interest or compete in any way
with Employer while engaged by Employer. Any other work performed by Consultant
for any other entity, business, individual, or concern must be approved by the
Chief Executive Officer of Employer in advance of Consultant taking on that
work. Consultant agrees to comply with all of Employer’s policies in effect from
time to time and to comply with all laws, rules, and regulations, including, but
not limited to, those specifically applicable to Employer. Consultant agrees to
travel as necessary to perform his duties under this Agreement.

3. Compensation and other Benefits During Term of Engagement.

(a) Compensation. Employer shall pay to Consultant compensation of $25,000 per
annum to be paid in equal monthly installments, or in such other periodic
installments upon which Employer and Consultant shall mutually agree, according
to the regular payroll practices of Employer, and subject to applicable,
authorized, and legally required deductions, withholdings, and taxes. By action
and in the sole discretion of the Board of Directors of Employer the
compensation will be subject to annual review and may be increased, but not
decreased without Consultant’s written approval, based on performance of
Consultant.



--------------------------------------------------------------------------------

(b) Fringe Benefits. Consultant may participate in any group insurance, pension,
retirement, vacation, expense reimbursement, and other plans, programs, and
benefits approved by the Board of Directors or a duly constituted committee of
the Board of Directors and made available from time to time to part-time
employees of Employer generally during the term of Consultant’s engagement
hereunder, subject to any limitations of such benefit plans based on the
part-time status of Consultant. The foregoing shall not obligate Employer to
adopt or maintain any particular plan, program, or benefit.

(c) Vacation. Consultant is not entitled to a paid vacation.

(d) Reimbursement for Business Expenses. Employer shall reimburse Consultant for
all travel, entertainment, and other ordinary and necessary business expenses
incurred by Consultant in connection with the business of Employer and
Consultant’s duties under this Agreement; provided, however, that Consultant
shall not incur such expenses in an amount in excess of $500 during any month
without written authorization from Employer. The term “business expenses” shall
not include any item not deductible in whole or in part by Employer for federal
income tax purposes. To obtain reimbursement, Consultant shall submit to
Employer receipts, bills, or sales slips for the expenses incurred.
Reimbursements shall be made by Employer monthly within ten (10) days of
presentation by Consultant of evidence of the expenses incurred.

4. Term of Engagement.

(a) Engagement Term. The term of engagement under this Agreement shall be for a
period commencing as of the date of this Agreement and continuing until the date
that is twelve (12) months from the date of this Agreement (the “Engagement
Term”), unless earlier terminated pursuant to Section 4(b) below.

(b) Termination Under Certain Circumstances. Notwithstanding anything to the
contrary herein contained:

(i) Death. Consultant’s engagement shall be automatically terminated, without
notice, effective upon the date of Consultant’s death.

(ii) Disability. If Consultant shall fail, for a period of more than thirty
(30) consecutive days, or for thirty (30) days within any 60-day period, to
perform any of Consultant’s duties under this Agreement as the result of illness
or other incapacity, Employer, at its option, in its sole discretion, and upon
written notice to Consultant, may terminate Consultant’s engagement effective on
the date of that notice, or at any other date as specified in the notice.

(iii) Unilateral Decision of Employer. Employer, at its option and in its sole
discretion, upon written notice to Consultant, may terminate Consultant’s
engagement effective on the date of that notice or at any other date as
specified in the notice.

(iv) Unilateral Decision by Consultant. Consultant, at Consultant’s option and
upon written notice to Employer, may terminate Consultant’s engagement effective
on the date of that notice or at any other date as specified in the notice.

 

2



--------------------------------------------------------------------------------

(c) Result of Termination.

In the event of the termination of Consultant’s engagement, Consultant shall
receive all required payments up to and including the date of termination, and
will receive no further compensation under this Agreement.

5. Competition and Confidential Information.

(a) Interests to be Protected. The parties acknowledge that Consultant will
perform essential services for Employer, its employees, and its owners during
the term of Consultant’s engagement with Employer. Consultant will be exposed
to, have access to, and work with, a considerable amount of Confidential
Information (as defined below). The parties also expressly recognize and
acknowledge that the personnel of Employer have been trained by, and are
valuable to, Employer and that Employer will incur substantial recruiting and
training expenses if Employer must hire new personnel or retrain existing
personnel to fill vacancies. The parties expressly recognize that it could
seriously impair the goodwill and diminish the value of Employer’s business
should Consultant compete with Employer in any manner whatsoever. The parties
acknowledge that these covenants have an extended duration; however, they agree
that the covenants are reasonable and are necessary for the protection of
Employer, its owners, and employees. For these and other reasons, and the fact
that there are many other employment opportunities available to Consultant if
his engagement is terminated, the parties are in full and complete agreement
that the following restrictive covenants are fair and reasonable and are entered
into freely, voluntarily, and knowingly. Furthermore, each party was given the
opportunity to consult with independent legal counsel before entering into this
Agreement.

(b) Non-Competition. During the term of Consultant’s engagement with Employer
and for the period of twelve (12) months after the termination of Consultant’s
engagement with Employer (the “Non-Competition Period”), Consultant (whether
directly or indirectly, as owner, principal, agent, stockholder, director,
officer, manager, employee, partner, member, participant, consultant, advisor,
independent contractor, or in any other capacity) shall not engage or become
financially interested in any Competitive Business within the Restricted
Territory (defined below). As used herein, the term “Competitive Business” shall
mean any individual, including on Consultant’s own behalf, business,
partnership, corporation, limited liability company, association, or other
entity that sells or provides or attempts to sell or provide products or
services that are the same, substantially similar to, or in competition with the
products or services sold or provided by, contemplated by, or identified as a
potential area of business by Employer, and with which Consultant had personal
knowledge, contacts, or business dealings during his engagement, as of the date
of the termination of this Agreement. For further clarification, Competitive
Business shall include, but not necessarily be limited to, the following
entities known to Employer to be a Competitive Business: Safety-Kleen/Clean
Harbors, Waste Management, Republic Services, Rubicon, River Road, Rock Tenn,
Liberty Tire Recycling, Lakin Tire Recycling, Darling International, Griffin,
Five Winds, Earth Shift and Pure Strategies. The term “Restricted Territory”
shall mean any state or territory of the United States in which Employer’s
Customers (defined below) are located, have operations in, or in which Employer
has provided services or consummated sales to such Customers at any time during
the Non- Competition Period. The term “engage in” shall include, but shall not
be limited to, activities, whether direct or indirect, as proprietor, partner,
stockholder, director, officer, principal, member, agent, employee, consultant,
or lender; provided, however, that the ownership of not more than three
(3) percent in the aggregate by Consultant of the stock of a publicly held
corporation shall not be included in such term.

 

3



--------------------------------------------------------------------------------

(c) Non-Solicitation of Employees. During the term of Consultant’s engagement,
and for a period of twenty-four (24) months after the termination of
Consultant’s engagement with Employer, regardless of the reason therefore,
Consultant shall not directly or indirectly, for Consultant, or on behalf of, or
in conjunction with, any other person, business, firm, company, partnership,
limited liability company, corporation, or governmental entity, solicit for
employment, seek to hire, or hire any person or persons who is employed by or
was employed by Employer within twelve (12) months of the termination of
Consultant’s engagement, and who had personal contact or business dealings with
Consultant during the course of Consultant’s engagement, for the purpose of
having any such employee engage in services that are the same as or similar or
related to the services that such employee provided for Employer.

(d) Non-Solicitation of Customers. During the term of Consultant’s engagement
and for a period of twenty-four (24) months after the termination of
Consultant’s engagement with Employer, regardless of the reason therefore,
Consultant shall not, either for Consultant or for any other person, business,
company, partnership, limited liability company, corporation, or other entity,
for any reason, either directly or indirectly, call on or attempt to call on,
contact or attempt to contact, solicit or attempt to solicit, assist in the
solicitation of or attempt to assist in the solicitation of, take away or
attempt to take away, divert away or attempt to divert away, any Customer of
Employer with whom Consultant had contact, personal knowledge about or worked
with, including, but not limited to, any Customer who became or becomes a
Customer of Employer through Consultant’s efforts or contacts, for the purpose
of providing similar products or services as provided by Employer. For the
purpose of this Section, “Customer” means Employer’s current principal
customers, consisting of Walmart, Aramark, CNH, Sam’s Club, Mary Kay, US
Airways, First Transforming Travel, AutoNation, Carmax, Jones Lange LaSalle,
Garda, Greyhound, AT&T, AAFES, Old Dominion Freight Line, FedEx, Hendric
Autogroup, Simon Malls, Pactiv, and International Paper as well as any other
person, firm, company, corporation, partnership, limited liability company,
business, educational institution, charitable organization, not-for-profit
organization, governmental unit, or other entity that is or was an actual or
prospective Customer of Employer during Consultant’s engagement with Employer.

 

4



--------------------------------------------------------------------------------

(e) Non-Disclosure of Confidential Information. Consultant agrees that
Employer’s products, services, and methods of doing business are unique, and
that Employer has a legitimate business interest in protecting its Confidential
Information (as defined below). Employer, therefore, is unwilling to enter into
and perform this Agreement unless Consultant enters into the agreements
contained in this Section and its subsections. To induce Employer to enter into
this Agreement, Consultant agrees as follows: Consultant acknowledges that
(i) Employer’s products and services are unique; (ii) Employer’s business is
“relationship based”; (iii) through great effort and at incalculable expense,
Employer has developed and maintained and can and will continue to develop and
maintain invaluable business relationships (contractual and prospective) with
Employer’s customers or clients, as well as service and product providers and
vendors, and individuals who are employed by or represent the foregoing
(collectively, “Business Relationships”); and (iv) in the course of Consultant’s
engagement with Employer, Consultant became or will become aware of and familiar
with proprietary, secret, and Confidential Information relating to Employer’s
business. This “Confidential Information” includes, but is not limited to,
methods, designs, and other information related to Employer’s products and
services, proprietary software systems, information concerning internal business
operations, including expansion and business development plans, financial
results of operations and projections of financial performance, contractual and
prospective Business Relationships, financial data and records, marketing plans,
procedures, client lists, information, and requirements, vendor lists,
information and requirements, compilations of information, programming
strategies and techniques, methods of doing business, design systems, business
strategy plans, and other documents and information that are used in the
operation, technology, development, and other and business dealings of Employer.
Consultant covenants and agrees that all of the foregoing information is
required to be maintained in confidence for the continued success of Employer,
all of which proprietary, secret, or confidential information constitutes “Trade
Secrets” as that phrase is defined and applied under any applicable law.
Consultant further covenants and agrees that Employer’s Trade Secrets will not
be misappropriated by Consultant at any time, and will remain the sole and
exclusive property of Employer at all times, including after termination of any
consulting relationship between Consultant and Employer, and that Consultant
will not, without the prior written consent of Employer, at any time during or
after Consultant’s engagement with Employer, directly or indirectly,
(v) misappropriate or otherwise make any use of such Trade Secrets or
Confidential Information; or (w) release or otherwise divulge such Trade Secrets
or any other proprietary, secret, or Confidential Information of Employer to any
third party. Notwithstanding anything set forth in this Section, Consultant
shall not be deemed to be in breach of this Section if Consultant: (x) discloses
information pursuant to express written authorization of Employer; (y) discloses
information already in the public domain, provided such information was not
wrongfully disclosed into the public domain in the first instance; or
(z) discloses information to any governmental authority or court, pursuant to a
duty imposed by law (provided, however, that Consultant shall notify Employer of
the disclosure at least five (5) business days prior to such disclosure).

(f) Return of Books, Records, Papers, and Equipment. At any time as requested by
Employer, or upon the termination of Consultant’s engagement with Employer for
any reason, Consultant shall deliver promptly to Employer all files, lists,
books, records, manuals, memoranda, drawings, and specifications; all cost,
pricing, and other financial data; all other written or printed materials and
computers, cell phones, PDAs, and other equipment that are the property of
Employer (and any copies of them); and all other materials that may contain
Confidential Information relating to the business of Employer, which Consultant
may then have in Consultant’s possession or control, whether prepared by
Consultant or not.

 

5



--------------------------------------------------------------------------------

(g) Assignment of Product.

(i) It is fully understood by Consultant that the results of all services
performed by Consultant during the term of this Agreement belong solely to
Employer. Consultant hereby assigns to Employer all right and title to any
discovery, production, invention, improvement, modification, device,
information, or process related in any way to Employer’s business (collectively,
the “Product”), which Consultant may develop or discover during Consultant’s
engagement with Employer. Consultant agrees and understands that this assignment
is binding without relation to the location of the Product and includes any
Product developed off of Employer’s premises, including, but not limited to,
work done by Consultant on Consultant’s own time, at Consultant’s residence or
elsewhere during the term of this Agreement. This assignment shall survive
Consultant’s termination of engagement for six (6) months, and without limit if
the Product relates to or uses Employer’s Confidential Information or Trade
Secrets.

(ii) In connection with any of the Product referred to in Section 5(g)(i),
Consultant will promptly disclose such Product to Employer and Consultant will,
if deemed necessary by Employer and on Employer’s request, promptly execute a
specific assignment of title to Employer and such other documents as may
reasonably be requested by Employer for the purpose of vesting, confirming, or
securing Employer title to the Product, and Consultant will do anything else
reasonably necessary to enable Employer to secure a patent, copyright, or other
form of protection thereof in the United States and in other countries even
after the termination of Consultant’s engagement with Employer.

(iii) Consultant has identified on Schedule 1 of this Agreement all Product not
assigned by this section, if any, in which Consultant has any right, title, or
interest, and which were made, conceived, or written wholly or in part by
Consultant prior to his engagement with Employer and which relate to the actual
or anticipated business, research, or development of Employer. If Consultant
does not have any to identify, Consultant has written or typed “none” on this
line: NONE. Consultant represents that he is not a party to any agreements which
would limit his ability to assign Product as provided for in this Agreement.

(h) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section occurs, Employer shall be entitled to preliminary and
permanent injunctive relief (without being required to post bond), reasonable
attorneys’ fees, and damages and an equitable accounting of all earnings,
profits, and other benefits arising from such violation, which right shall be
cumulative and in addition to any other rights or remedies to which Employer may
be entitled. In the event of a violation of any provision of subsection (b),
(c), or (d) of this Section, the period for which those provisions would remain
in effect shall be extended for a period of time equal to that period beginning
when such violation commenced and ending when the activities constituting such
violation shall have been finally terminated in good faith.

(i) Restrictions Separable. If the scope of any provision of this Agreement
(whether in this Section 5 or otherwise) is found by a Court to be too broad to
permit enforcement to its full extent, then such provision shall be enforced to
the maximum extent permitted by law. The parties agree that the scope of any
provision of this Agreement may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. Each and every restriction set forth in this Section 5
is independent and severable from the others, and no such restriction shall be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.

 

6



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made, and received (i) if personally delivered, on the
date of delivery, (ii) if by facsimile or e-mail transmission, upon receipt,
(iii) if mailed, three (3) days after deposit in the United States mail,
registered or certified, return receipt requested, postage prepaid, and
addressed as provided below, or (iv) if by a courier delivery service providing
overnight or “next-day” delivery, on the next business day after deposit with
such service addressed as follows:

 

  (1) If to Employer:

c/o Infinity Resources Holdings Corp.

1375 North Scottsdale Road, Suite 140

Scottsdale, Arizona 85257

Attention: Chairman of the Board

Phone: (480) 729-6612

Facsimile: (480) 889-2660

E-mail: mas917@gmail.com

with a copy given in the manner

prescribed above, to:

Greenberg Traurig, LLP

2375 East Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Robert S. Kant, Esq.

Phone: (602) 445-8302

Facsimile: (602) 445-8100

E-Mail: kantr@gtlaw.com

 

  (2) If to Consultant:

6175 Main Street, Suite 420

Frisco, Texas 75034

Phone: (972) 464-0004

Fax: (972) 464-0015

E-mail: jefff@questrmg.com

 

7



--------------------------------------------------------------------------------

with a copy given in the manner

prescribed above, to:

Jordan, Houser & Flournoy, LLP

2591 North Dallas Parkway, Suite 408

Frisco, Texas 75034

Attention: Cynthia Hurley, Esq.

Phone: (972) 668-6810

Fax: (214) 618-9723

E-mail: churley@jhflegal.com

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 6 for the giving of notice.

(b) Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.

(c) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the laws of the state of Texas, notwithstanding any Texas or
other conflict-of- interest provisions to the contrary. Venue for any action
arising out of this Agreement or the consulting relationship shall be brought
only in courts of competent jurisdiction in Collin County, Texas.

(d) Notification of New Employer. In the event Consultant chooses to work or
affiliate with any other entity while working part-time for Employer, Consultant
is required to secure prior permission of Employer, and consents to the
notification by Employer to Consultant’s other employer of Consultant’s rights
and obligations under this Agreement. Upon termination of this Agreement for any
reason, Consultant hereby consents to the notification by Employer to
Consultant’s new employer of Consultant’s rights and obligations under this
Agreement. In addition, in the event that Consultant plans to render services to
a company that works in a similar field as Employer, Consultant agrees to
provide Employer with as much notice as possible of Consultant’s intention to
join that company or business but in no event will Consultant provide less than
sixty (60) days’ notice of that intention; provided, however, the provision of
such notice and Employer’s receipt thereof shall not constitute a waiver of any
breach of any provision of this Agreement.

(e) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns, except that no party may assign or
transfer such party’s rights or obligations under this Agreement without the
prior written consent of the other party.

 

8



--------------------------------------------------------------------------------

(f) Execution in Counterpart. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties reflected hereon as the signatories.

(g) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(h) Entire Agreement. Except as herein contained, this Agreement contains the
entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements, and conditions, express or implied, oral or
written, including any employment terms, conditions, or provisions under the
Limited Liability Company Agreement of Employer, dated September 2008, and any
modifications thereto, which shall no longer have any force or effect. The
express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Agreement may
not be modified or amended other than by an agreement in writing.

(i) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

(j) Gender. Words used herein, regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine, or neuter, as the context
requires.

(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day that is not a Saturday, Sunday, or holiday.

 

9



--------------------------------------------------------------------------------

7. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the parties hereto; provided that because the obligations of
Consultant hereunder involve the performance of personal services, such
obligations shall not be delegated by Consultant. For purposes of this
Agreement, successors and assigns shall include, but not be limited to, any
individual, corporation, trust, partnership, or other entity that acquires a
majority of the stock or assets of Employer by sale, merger, consolidation,
liquidation, or other form of transfer. Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of Employer to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place. Without limiting the foregoing, unless the context
otherwise requires, the term “Employer” includes all subsidiaries of Employer.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

INFINITY RESOURCES HOLDINGS CORP. By:   /s/ Mitch Saltz   Mitch Saltz, Chairman
of the Board

 

/s/ Jeff Forte JEFF FORTE

Signature Page to Consulting Agreement